          Case 19-18315       Doc 37     Filed 07/24/19    Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND
                               Baltimore Division
IN RE:                               *
                                     * CASE NO. 19-18315-DER
APG SUBS, INC., et al.               * Jointly Administered Chapter 11 cases with
                                     * Case Nos. 19-18318-DER; 19-18320-DER
            Debtors                  * 19-18322-DER and 19-18324-DER
                                     *
*      *    *       *    *     *     *       *    *      *     *       *      *

            MOTION FOR AUTHORITY TO INCUR UNSECURED DEBT
                WITH ADMINISTRATIVE EXPENSE PRIORITY
       APG Subs, Inc.; CRW Foods, Inc.; HRK Group, Inc.; Ray’s Subway, Inc.; and Shore

Foods, Inc., debtors, by their attorney, Marc R. Kivitz, hereby file this motion pursuant to 11

U.S.C. § 364(b) for authority to incur am unsecured debt with an administrative expense

priority for financing insurance premiums for employment practices liability insurance with

AFCO Credit Corporation through its agent, USI Insurance Services National, Inc., and as

grounds therefore respectfully represent that:

       1. On June 19, 2019, APG Subs, Inc.; CRW Foods, Inc.; HRK Group, Inc.; Ray’s

Subway, Inc.; and Shore Foods, Inc., debtors (”debtors”), filed a voluntary petitions under

Chapter 11 of the Bankruptcy Code commencing in this Court case numbers 19-18315-DER;

19-18318-DER; 19-18320-DER; 19-18322-DER; and 19-18324-DER, respectively.

       2. By Order dated and entered June 20, 2019, as Docket No. 12, the above-captioned

cases were jointly administered under Case No. 19-18315-DER

       3. The debtor corporations are all in the same business -- each owns and operates

franchise Subway sandwich retail businesses.

       4. On or about February 11, 2019, prior to the filing of the voluntary petitions, the

debtors entered into a Commercial Premium Finance Agreement (the “Agreement”) with

AFCO Credit Corporation (“AFCO”), through AFCO’s agent, USI Insurance Services

National, Inc., to finance employment practices liability insurance premiums totaling

$5,005.00 with a down payment in the amount of $434.05 of the remaining balance of
          Case 19-18315       Doc 37     Filed 07/24/19     Page 2 of 3




$4,570.95 at an annual interest rate of 8.80% in eleven (11) equal monthly payments each in

the amount of $434.05 commencing March 12, 2019, with payments due on the twelfth day of

each succeeding month including a finance charge of $203.60 and payments totaling

$4,774.55. A copy of the Commercial Premium Finance Agreement is attached hereto as

Exhibit A and is incorporated herein by reference.

       5. The debtors desire to continue to finance the payment of the annual insurance

premiums rather than to pay for the full unpaid amount of the annual insurance premium in

order not to negatively affect cashflow for business purposes. AFCO has offered to continue

to finance the insurance premiums under the same terms as set forth in the Agreement at the

same annual interest rate of 8.80%. In addition to the initial down payment, four (4) of the

eleven (11) premium payments were timely tendered pre-petition.           The Agreement will

finance the remaining balance of the insurance premium on an unsecured basis.

       5. The debtors believe that the financing of the insurance coverage is beneficial to the

operations of each of the businesses of the debtor corporations as opposed to the immediate

drain which the payment of unpaid balance of the insurance premiums would cause, and aver

that the payment of the finance charge is minimal in comparison to the benefit derived.

       WHEREFORE, APG Subs, Inc.; CRW Foods, Inc.; HRK Group, Inc.; Ray’s Subway,

Inc.; and Shore Foods, Inc., debtors, request that after notice and an opportunity for a hearing

that this Honorable Court:

       1. Authorize the debtors to enter into the Commercial Premium Finance Agreement

with AFCO Credit Corporation for the financing of the premiums for the debtors' employment

practices liability insurance coverage; and

       2. Authorize that the debt incurred by the debtors with AFCO Credit Corporation for

the financing of the premiums for the debtors' employment practices liability insurance

coverage be given an administrative expense pursuant to §§ 503(b) and 507(b); and

       3. Award to the debtors have such other and further relief as is just and proper.




                                              2
          Case 19-18315      Doc 37      Filed 07/24/19   Page 3 of 3



                                    /s/ Marc R. Kivitz
                                    Marc R. Kivitz
                                    Trial Bar No. 02878
                                    Suite 1330
                                    201 North Charles Street
                                    Baltimore, MD 21201
                                    (410) 625-2300
                                    Facsimile: (410) 576-0140
                                    Email: mkivitz@aol.com
                                    Attorney for debtor

                                CERTIFICATE OF MAILING
I HEREBY CERTIFY that on this 23rd day of July, 2019, a copy of the foregoing motion for
authority to incur debt with administrative expense priority was served electronically to:

       Gerard R. Vetter, Esquire                   Scott W. Foley, Esquire
       Assistant U.S. Trustee                      Chair, Banking & Financial Serv.
       Suite 2650, 101 W. Lombard St.              250 West Pratt Street, Suite 2000
       Baltimore, MD 21201                         Baltimore, MD 21201
       gerard.r.vetter@usdoj.gov                   swf@shapirosher.com

       Alan M. Grochal, Esquire                    Raymond Burrows, III, President
       Tydings & Rosenberg, LLP                    Ray’s Subway, Inc.
       1 East Pratt Street                         2108 Emmorton Park Road
       Suite 901                                   Suite 203
       Baltimore, MD 21202                         Edgewood, MD 21040
       agrochal@tydingslaw.com                     rayburrows3@aol.com


and by first class mail, postage prepaid, to the persons and entities named on the attached

Court creditor Matrix.


                                    /s/ Marc R. Kivitz
                                    Marc R. Kivitz
BURROWS: AFCO INSURANCE PREMIUM MOTION




                                            3
